Currier, Judge,
delivered the opinion of the court.
The plaintiff and defendant were partners. According to the allegations of the petition, the firm assets passed into the custody and control of the defendant. This suit is brought to recover the plaintiff’s moiety of their value. The case was sent to a referee to state the account and find the facts. On the coming in of his report the plaintiff moved to set it aside, and for a review. The motion was overruled, and, from the order of the court overruling the motion, the plaintiff appealed.
No statement or brief in behalf of the appellant is found in the papers. On the oral argument it was urged that the referee’s report was unwarranted as not being founded on evidence. That was the only 'point taken. On looking into the evidence, it appears that there was testimony tending to prove the facts found by the referee. The weight and preponderancy of that testimony is not re-examinable here; and the order of the court overruling the plaintiff’s motion must be affirmed.
The other
judges concur.